Citation Nr: 1418459	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-45 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for intervertebral disc syndrome (IVDS) of the lumbar spine prior to July 23, 2012.

2.  Entitlement to a rating in excess of 20 percent for IVDS of the lumbar spine from July 23, 2012.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity neuropathy disability as secondary to service-connected IVDS of the lumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to September 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in July 2013.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is unclear whether the VA examiner who evaluated the Veteran in July 2012 took into consideration the Veteran's level of pain and the impact of medications when evaluating the severity of his spine disability.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).  Additionally, during the July 2013 hearing, the Veteran informed the Board that he recently started steroid treatments to treat his spine disability, which may indicate that his condition worsened since his previous examination.  Generally, VA is required to afford an examination to assess the current nature, extent, and severity of a service connected disability when a competent assertion is made that the condition has worsened since the last examination.  See 38 U.S.C.A. § 5103A (West 2002); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, because the Veteran's condition may have worsened and the previous examiner might not have considered the ameliorative impact of his medications, the Board finds that a remand is necessary so that VA can provide the Veteran with an adequate examination.

The evidence shows that the Veteran has erectile dysfunction and has received treatment for it, but the record is also unclear as to whether this condition is a neurologic abnormality that is associated with his service-connected spine disability.  This issue should therefore be addressed on remand.

During his July 2013 hearing, the Veteran reported that his spine disability has affected his ability to work.  Because the issue of entitlement to TDIU is part of his claim for a higher rating and his statement raises this issue, it must also be addressed on remand.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).

Additionally, the Board has ascertained from a review of the paper and electronic files that pertinent VA medical records may be outstanding and should be obtained.  See 38 U.S.C.A. § 5103A(a)-(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter that provides notice as to what evidence is necessary to substantiate a TDIU and his and VA's duties in obtaining that evidence.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the symptoms of his spine disability, left lower extremity neuropathy and right extremity radiculopathy, and genitourinary conditions (including erectile dysfunction).  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain and associate with the claims file, physically or electronically, all VA treatment records dated since June 4, 2012.

4.  After the above development has been completed, schedule the Veteran for an examination to determine the nature, extent, frequency, and severity of any orthopedic and neurologic impairment related to his low spine disability and also assess whether he is unemployable due to his service-connected disabilities.  The claims folder should be made available to and reviewed by the examiner, and all indicated tests and studies should be conducted.  The examiner is asked to address the following:

(a)  Report the range of motion of the lumbar spine in degrees.  If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss. 

(b)  Elicit all of the Veteran's subjective complaints concerning the lumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints. 

(c)  Assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use. 

(d)  Express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. 

(e)  Identify any ankylosis of the spine.

(f)  Assess the degree of severity of any associated neurological manifestations of the lumbar spine, to include neuropathy or radiculopathy in the lower extremities and any bowel or bladder manifestations.  Specifically, the examiner should comment as to whether the Veteran's left lower extremity neuropathy and right lower extremity radiculopathy are productive of incomplete or complete paralysis.  If there is incomplete paralysis, the examiner should note whether the impairment is mild, moderate, moderately severe, or severe (with marked muscular atrophy).  The examiner should also comment as to whether the Veteran's service-connected spine disability is the cause of the Veteran's erectile dysfunction, and whether it has manifested as deformity of the penis with loss of erectile power.

(g)  Comment as to the impact of any medications taken by the Veteran to treat his spine disability, to include the impact on his symptoms and on his range of motion, i.e., estimate the severity of the condition in the absence of any medication.

(h) Comment as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate.  In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of: (1) IVDS of the lumbar spine; (2) left lower extremity neuropathy associated with IVDS of the lumbar spine; (3) right lower extremity radiculopathy associated with IVDS of the lumbar spine; and (4) limitation of motion of the ankle.  Note that if the examiner concludes that any additional neurologic or genitourinary impairment, including erectile dysfunction, is associated with the Veteran's spine disability, then the examiner should consider the additional condition as one of the Veteran's service-connected disabilities for the purpose of the unemployability query. 

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  Please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After ensuring that the requested development is completed and the examination is adequate, readjudicate the appeal, including the Veteran's entitlement to TDIU.  If any benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



